Title: Candidates for Army Appointments from Connecticut, [November–December 1798]
From: Hamilton, Alexander,Pinckney, Charles Cotesworth,Washington, George
To: 



[Philadelphia, November–December, 1798]

Connecticut


Captains


1
Austin NicholsFairfield CountyWrites ill



Wm. Edmond good constitution single man & in prime of life education equal to place active enterprising & on the whole qualified
}
Not very strong





Allen   & Smith
}
believe he will make a brave & enterprising Officer “have heretofore recommended in a certain manner”











Tracey—broken speculation & besides Lty sufficient



7
Jesse HopkinsWaterburyNew Haven



Letter very well
}
Respectable enough


Will: Edmond—well qualified for the office he solicits


David Smith Capt of Militia has discovered ambition & activity integrity can raise a Company








Tracey S





Wadsworth well recommended to him





Talmage No. 4



8
Aaron BenjaminStratford



Abr. Baldwin—always appeared a good Officer
}


Tracey   a Democrat







An Ajutant of 4th. Connecticut Regt. in last war afterwards a Captain





only Lieutenant




11
David Tallman
Allen Smith said quite as much as he deserved



9
Litchfield








Wm. Edmond not particularly acquainted but knows him to be of education abilities & enterprise
}
Not very strong


N Smith enterprising spirit unfortunate in speculation believe he will make a brave & spirited Officer
AllenWorthless}






Writes not very wellLawyer


12
David KoelerFairfield26 years oldLetter very well
Col Bradley can easily raise a Company bred a Merchant of good character worthy of a higher grad if known respect
respectable enough


16
John FootDanbury37 years6 feet high
Recommended by sundry Militia officers as well qualified
not strongQr. Ensign



his letter well enough





non Com Officer last war





now Capt of Militia




18
Jasper MeadeRidge FieldFairfield42Sergeant last War thenLt & Qr Master
Col Bradley speaks handsomely of him
So So


22
[Saml. P WilliamsWeathersfield
respectable connexions & talents Mr. Goodrich





genteel manners, fair reputation good connections—Judge Elsworth





very respectable]



24
[Daniel Tillotson28 yrs of ageLawyer E Lebanon]
Saml. Lyman—good constitution active, federal—handsome accomplishments—well]



26
[John Benjamin43 years oldgood constitutionStratford] Qr.
Was in the revolutionary war Lieutt. in the Artillery—served with reputation—good Character—Certificate favourable from Genl: Knox





very respectable]



27
[Joseph Mix Junr.33 years old
good Character; fond of military affairs–




New Haven
respectably recommended]



28
[Elihu Sandford][Woodbridge39 years old
Talmage No. 6




Handsome appearance, military Turn adjutant of the Militia—served the whole of last War—private 2 years—sergeant 5 years—Well as Lieutenant]






Wadsworth



30
[Solomon Allyn Junr.
—served part of the revolutionary War as private, part as Ensign—very well recommended by Judge Elsworth & other respectable Characters]




good family



31
[Wm: MarshHartford] 
[adjutant in Militia—personable & active—has been addicted to scenes of dissipation hurtful in civil life—his own fortune lost by speculation. His father’s fortune good—connections respectable] little vigour of body & mind







Wadsworth
}


Ensign







Adjutant of Militia & active there




Talmage TraceyEnsign No. 8



32
[Joseph BarrettHartford26 years old
Lieutt in the governor’s guard. indubitable spirit—respectable military talents—well educated—had been led into excesses, but reformed—perhaps Lieutenant]



35
[Benhoni Clark
Capt: in the Militia—attached to government]



37
[Simon ClarkHartford30 yrs age
served in the Militia, as Captn: of Light Infantry—His Company well disciplined—fair Character—decent property—respectable]



38
[John HartWindsor
Healthy & well affected—prudent & sober recommended by many]



41
[Captn: Joseph Day][Hartford]
W Mosely very deserving.




[served as sergeant in the revolutionary war—commands governor’s guard]



43
James MorrisLitchfieldCapt in late war44 years



Allen taken prisoner at G. Town reputation of brave officer—public education property fair character
}
Qr Military talents







desires a majority



44
Elisha FrostPlymouth



Allen
private in late war, now Captain of Militia—light Infantry Comp can raise men





Tracy S
}


Wadsworth


Talmage



hardy brave  manNo 2
    





45
John BoolfordSouthbury





same as above


Allen
}
sober brave & manly respected


Wadsworth


Talmage




No. 3







49
Gershom BurrFairfield25–30 years
Judge Hobart
well educated& well connected Capt of Militia




respectable family



55
Stephen RanneyLitchfieldAmherst



Tracy
}
strongly


Wadsworth



Talmage
No. 1






43
Noah A PhelpsSimsbury
Tracey strongly




Wadsworth—Major of Brigade farmer of good health good figure & good character fit for service above common run of Militia Officers



56
Jonathan Root



Wadsworth
}
No. 8


Tracey


Talmage






57
Samuel Blakelee
Wadsworth Tracy Talmage No. 7



58
Ambrose Hitchcock
Talmage No 5




Suffield34 years old



Wadsworth
}
Respectably recommended to him as a Lieutenant


Tracey




sergeant in late war & ever since




respectable now as Ensign of Militia






59
John Meigs
Wadsworth Tracy & Talmage No. 9






60
}


76



Reuben Champion



Wadsworth
}
No. 10


Tracey


Talmage






81
Russel Bissel
desires to be transferred to twelve




now Captain in 2 Reg
See his letter 81




Connecticut
Field Officers
Majority


2



Garwood H Cunningham
}


Woodbury

writes pretty well 36 years oldMajor in Militia

Naniel Smith abilities & patriotish qualified
probably good Captain



David Judson—as well qualified as any one he knows




Allen & Edmond—has had a liberal education—and military turn brave—has never served—no doubts of his talents or disposi
QrM



Tracy S Talmage




first of their acquaintance
 



among those inexperienced




Wadsworth thinks him fit upon inquiry but no personal knowl



LT COL COM


4
Justus BarnumDanburyserved as a privatesaid to be Officer last war QrMajor of Militia45 years oldNow Member of Assembly



General Judson—much a military man vigilant & active
}
Inadequate pretensions for a Majority


Cooke was a sergeant Major active & ambitious —was afterwards an Adjutant & then a Captain & then a Major of Militia


Mygatt—Adjutant & an active Officer
    

will accept Majority







Edmond—engages confidence & good will of his neighbours is reputed to have military talents.





Tracy broken speculator may do for Captain but must not be Col.



5
Samuel Huntington
Zep: Smith—Gentleman of liberal education activity & merit




Norwich





now a Col of Militia
Wadsworth honest & well disposed but negative





Tracey incompetent



Majors


13
John RipleyCoventryLetter—well now Major of Militia30 years old32






J. TrumballWadsworth
}
a young Gentleman of good connections—character address



}
Respectable


Wadsworth—no personal knowlege has no doubt he will do honor to his Country







General Chapman educated as Merchant friend to G Govermt.—well qualified




Talmage secondary
General Huntington his recommendation founded on that of General Chapman whom he speaks well of








Tracey
}
well looking man


Wadsworth






17
Jabez HuntingtonNorwichson of General Huntington30 years



J Trumball—liberal education & good genius
}



now Lt Col of Militia
Respectable


Thinks it fortunate that there is a choice of such character
quite enough said


Wadsworth says he is fit for any thing








Tracey valuable Young man Captaincey high enough




21
Burr GilbertFairfieldnow Col of Militia



hopes to have grade similar to that he holds
}





Sundries
}
fair character served as a sergeant in last war—had the badge of Merit


none respectab



    







Thaddeus Burr



42
Augustine TaylorSharon41 years old



Allen College education—
}


Smith suffered by all the changes in military arrangement—Gentleman Scholar & brave has a good Regt of Militia ardent fœderalist fought bravely good property

  

very strong



Lt in late war several years



will not serve under a Junior Officer




Talmadge & Wads





Wadsworth well recommended to him & he thinks fit



43
James MorrisLitchfield
See Captain 43 for character



LT COLONEL


74
Timothy TaylorDanburycapt in late war



Tracy
}
strongly
}
strong


Talmadge


Wadsworth








75
Eliza WadsworthLitchfieldCaptain last War



Tracystrongly
blacksmith by Trade now a man of property



Major of Dragoons


WadsworthTalmage
served through the War in Sheldons Corps



man of sense not literary vigour








Reuben Humphrey
Wadsworth now Major of Militia & will be glad of a Regt. in provisional army Farmer of good health good figure & good character fit for service above common run of Militia Officers



82
Joseph Wilcox 2d Killingworth
General E Huntington—one in his opinion well qualified—thinks good connexions




served through the Revolutionary War esteemed a brave & active Officer



otherwise well W


Col
}
Wyllis in their opinion well qualified




Swift




Grovenor




Jo. Ingersoll







Lieutenant



Subalterns


9
Robert Hosmer
H L Hosmer possesses talents & integrity a friend to the Govermt good family
probably good


LT. of ENGINEERS


14
Dyer ManningNorwich
General Huntington—abilities & ambition competent to the Office




Drum Major in Revolution War




19
Waters ClarkDarby27 years oldMerchant



DaggetBears
}
would accept Lieutenancy


Hull
of good character





have no doubt he will make a good officer



Respectable


20
William Young Jun
writes well—asks Captaincy




Easternno Capt of Militia
Zephaneah Swift—ambition & Merit




Jewett




23
[Joseph Dewett]Greenby]a doctor
[Soon inlist Company—Age, sprightliness & military spirit]




Tracey violent Democrat



29
[Thomas King][Windsor][28 years old]
[Healthy & sprightly—serves as non Commissioned officer in the Army so so]



33
[John Knox][Hartford]
Talmage No. 8




[In the governors guard—will make a good officer—perhaps Ensign]





Tracey Wadsworth Sadler well made young man & he thinks fit for soldier will take Lieutenancy



36
[Wm J Bellamy][Derby]about 26 years
[young gentleman of character & family—recommended by W: Allen]





AllenSmith



[Lieutenants]


39
[Albin HurlbertWindsor]37 years old
served six years last war—was at Stoney Point—Mud fort &c—recommended by many]





Ledyard



40
[Leonard Seymour—Enquire of Mr: Wolcott]






46
Asa MorganLitchfield
}


47
Reuben HeardWashington



Allen stout fine Officer like gentlemanly brave men



Smith of about 26 years—Tracey S can inlist men well






Wadsworth
}
No. 6


Tracy


Talmage







ENSIGNS





51
Trueman MoselySouthbury
}


52
Trueman HinmanSouthboro






Allen
}
No. 7


Smith


Talmage






21 & 22 years—promising young Gentleman



Wadsworth preference to Mosely



Wadsworth Tracy Talmage 5 Ensign



LT


64
Ebenezer BebeeLitchfield24 years old



Tracey
}
strongly—corps of Artillery


Wadsworth
No. 3 father


Talmage
good man & good officer






63
Lemuel HarrisonWaterbury



Tracey
}
strongly


Wadsworth
No. 4


Talmage







65
Bennet BronsonWaterbury



Tracey
}
strongly 5


Wadsworth


Talmage






61
Phineas Cadwell
Wadsworth Tracey Talmage No. 2



62
Samuel Waugh
Wadsworth Tracey Talmage No. 1



66
Thomas Day
Wadsworth Tracey Talmage No. 9



67
John Bissel



Wadsworth Tracey Talmage No. 1
}
Ensigns


Wadsworth Tracey Talm: No 2


Wadsworth Tracey Talm 3


Wads. Tracey Talm 6


Wads. Tracy Talm 4


Wads: Trac Talm 7


Wads: Tracey Talm 10


Wads Tracey Talm. 9 cadet in Corps of Artillerists


Wadsworth





68
Salmon Clark


69
Peter N Brinsmade


70
Benjamin H Judd


71
Philo Gibbs


72
Rufus Case


73
Joseph A Wells


74
Walter Smith



Job Tabor Bolls


 
New London



Surgeons


43
Samuel R Gaup
Allen



53
Sharon 32 years
real education good Charactersurgeons mate



54
Timothy PearceLitchfield
Allen




excellent & truly learned accomplished Physician





Tracey





Wadsworth  by Inquiry Talmage Mate



77
Abel Catlin
Tracey Wad. Talmage



78
Thaddeus Waugh
same



79
William Bostwick



Mate
Tracey
}



Wads



Talmage







Tudor
by Elsworth



